


Exhibit 10.18

[g20642kki001.jpg]

 

Walter Industries, Inc.

4211 W. Boy Scout Blvd.

Tampa, FL  33607

(813) 871-4811

 

March 14, 2006

 

Ms. Lisa Honnold

 

, FL 34685

 

Dear Lisa:

 

The purpose of this letter is to confirm your acceptance of the terms of our
offer to employ you as Senior Vice President of Controller of Walter
Industries, Inc. (“Walter”) (the “Company”). This offer will remain valid until
and through March 17, 2006.

 

1.             As Senior Vice President of Walter Industries, Inc., you shall
report to and serve at the direction of the Executive Vice President & Chief
Financial Officer of Walter Industries, or to such other person as may be
designated from time to time.  You will be responsible for corporate accounting,
preparation of financial statements for the Board of Directors, for filings with
the SEC, establishment of accounting policies and procedures for the Company,
timely and reliable financial reporting, supervision of the corporate
controller’s staff, dotted line responsibility for the business unit financial
staff and duties customarily assigned to the Senior Vice President-Controller of
the Company.  Such responsibilities may be changed from time to time.

 

2.             Your compensation package will be as follows:

 

(a)                                  Base Salary

 

$17,708.33 per month ($212,500 annually), which will be paid in accordance with
the payroll practices of the Company, as they may change from time to time.

 

(b)           Bonus

 

Your annual target bonus will be 50.0% of your base salary.  The amount of your
bonus will fluctuate based upon actual performance under the Company’s bonus
plan as in effect

 

--------------------------------------------------------------------------------


 

from time to time. Participation in the bonus pool is dependent upon the
achievement of the Company’s annual financial and other goals, as well as the
accomplishment of individual objectives mutually agreed upon in writing each
year.  To receive a bonus, you must be employed at the time the bonus is paid.

 

Please note that participation in the Employee Stock Purchase Plan is a
condition to participation in the bonus pool.

 

(c)           Stock Options

 

You will be eligible for the Company’s stock option plan, subject to terms of
the Company’s stock option plan.

 

(d)           Benefits

 

·                  Reimbursement for all reasonable and customary
business-related travel and entertainment expenses, in accordance with the terms
of the Company’s policy, as it may change from time to time.

 

·                  Participation in the Company’s life and health insurance
benefit programs in accordance with their terms, as they may change from time to
time.  A benefits booklet will be available for your review upon request.

 

·                  Participation in the Walter Industries, Inc. Retirement
Savings Plan according to its terms as it may change from time to time.  A RSP
booklet will be available for your review upon request.  Your eligibility to
participate will be consistent with the requirements of ERISA.

 

·                  Eligibility for three weeks of annual vacation to be used
each year in accordance with the Company’s policy, as it may change from time to
time.

 

3.             It is agreed and understood that: your employment with Walter is
to be at will, and either you or Walter may terminate the employment
relationship at any time for any reason, with or without cause, and with or
without notice to the other; nothing herein or elsewhere constitutes or shall be
construed as a commitment to employ you or pay you severance, other than stated
above, for any period of time; you have read and understood this paragraph in
making the decision to leave the employ of your present employer and, if
applicable, to forego other job opportunities.  It is also understood that you
voluntarily sought employment with the Company without being offered inducements
to do so.

 

4.             You agree that all inventions, improvements, trade secrets,
reports, manuals, computer programs, systems, tapes and other ideas and
materials developed or invented by you during the period of your employment

 

--------------------------------------------------------------------------------


 

with Walter, either solely or in collaboration with others, which relate to the
actual or anticipated business or research of the Company, which result from or
are suggested by any work you may do for the Company, or which result from use
of the Company’s premises or the Company’s or its customers’ property
(collectively, the “Developments”) shall be the sole and exclusive property of
the Company.  You hereby assign to the Company your entire right and interest in
any such Developments, and will hereafter execute any documents in connection
therewith that the Company may reasonably request.  This section does not apply
to any inventions that you made prior to your employment by the Company, or to
any inventions that you develop entirely on your own time without using any of
the Company’s equipment, supplies or facilities, or the Company’s or its
customers’ confidential information which do not relate to the Company’s
business, anticipated research and development, or the work you have performed
for the Company.

 

5.             In the event of your involuntary termination, other than for
“cause,” you will be eligible for the following severance benefits:

 

·                  Twelve months of salary continuation and target bonus.

 

·                  Twelve months of benefits continuation to the extent the
plans allow.  In any event, health and life insurance will continue for the
period of your contractual severance, and the COBRA election will not commence
until the expiration of that period.

 

“Cause” shall mean your: (1) conviction or guilty plea of a felony involving
fraud or dishonesty, (2) theft or embezzlement of property from the company,
(3) willful and continued refusal to perform the duties of your position (other
than any such failure resulting from your incapacity due to physical or mental
illness) or (4) fraudulent preparation of financial information of the company.

 

6.             As an inducement to the Company to make this offer to you, you
represent and warrant that you are not a party to any agreement or obligation
for personal services, and there exists no impediment or restraint, contractual
or otherwise on your power, right or ability to accept this offer and to perform
the duties and obligations specified herein.

 

7.             You acknowledge that the Company expects you to respect and
safeguard the trade secrets and confidential information of your former
employers.  You agree not to disclose to the Company, use in their respective
businesses, or cause them to use any information or material that is
confidential to any former employer, unless such information is no longer
confidential, or the Company or you have obtained the written consent of such
former employer to do so.  Similarly, you acknowledge and agree that so long as
you are an employee of the Company or in the event you leave the employ of the
Company, you will respect and safeguard Company’s trade secrets and confidential
information.

 

--------------------------------------------------------------------------------


 

8.             You acknowledge and agree that you have read this letter
agreement carefully, have been advised by the Company to consult with an
attorney regarding its contents, and that you fully understand the same.

 

9.             It is agreed and understood that this acceptance letter shall
constitute our entire agreement with respect to the subject matter hereof and
shall supersede all prior agreements, discussions, understandings and proposals
(written or oral) relating to your employment with the Company.  This letter
agreement will be interpreted under and in accordance with the laws of the State
of Florida without regard to conflicts of laws.

 

We are delighted that you have agreed to join Walter Industries, Inc. and look
forward to working with you.  If the terms contained within this letter are
acceptable, please sign one of the enclosed copies and return it to me in the
envelope provided.

 

Sincerely,

 

 

/s/ Wm Ohrt

 

 

 

Bill Ohrt

 

Executive Vice President & Chief Financial Office

 

 

ACCEPTANCE

 

I have read the foregoing, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same. I approve and
accept the terms set forth above as governing my employment relationship with
the Company.

 

Signature

/s/ Lisa Honnold

 

Date

March 14, 2006

 

--------------------------------------------------------------------------------
